                           UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

USA                                               §
      Plaintiff                                   §
                                                  §
vs.                                               § Case Number: SA:21-CR-00154(1)-FB
                                                  §
(1) Juan Enrique Kramer                           §
      Defendant



                  ORDER SETTING IN-PERSON MOTION HEARING

         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
03:30 PM, in Courtroom C, on the 4th Floor in the John H. Wood, Jr. United States
Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Thursday, July 01,
2021.

             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office. Further, counsel for the defendant shall notify the defendant of this
setting. If the defendant is on bond, he/she shall be present.


                  IT IS SO ORDERED this 29th day of June, 2021.



                                                ______________________________
                                                HENRY J. BEMPORAD
                                                UNITED STATES MAGISTRATE JUDGE


DEFENDANT'S MOTION FOR BOND (DKT#73)
